1    Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
3    ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
4
     FACSIMILE (714) 385-8123
5    troymonge@hotmail.com
6
     Attorney Bar #217035
7    Attorneys for Alison Wallace
8
                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    ) No. 8:18-cv-01704 KES
     ALISON WALLACE,                  )
11
                                      ) [PROPOSED] ORDER AWARDING
12       Plaintiff,                   ) EQUAL ACCESS TO JUSTICE
13                                    ) ACT ATTORNEY FEES AND
                v.                    ) COSTS
14                                    )
15   ANDREW SAUL,                     )
     Commissioner of Social Security, )
16
                                      )
17       Defendant.                   )
18                                    )

19           Based upon the parties’ Stipulation for Award and Payment of Attorney

20   Fees:

21           IT IS ORDERED that the Commissioner shall pay attorney fees and

22   expenses the amount of FOUR THOUSAND FIFTY DOLLARS and NO CENTS

23   ($4,050.00), and costs under 28 U.S.C. § 1920 in the amount of ZERO DOLLARS

24   ($0.00), as authorized by 28 U.S.C. §§ 2412(d), 1920, subject to the terms of the

25   above-referenced Stipulation.
           Dated: July 05, 2019
26
27                             __________________________________________
                               THE HONORABLE KAREN E. SCOTT
28
                               UNITED STATES MAGISTRATE JUDGE


                                              1
